Statement of Additional Information August 17, 2011 Investment Adviser: ICICI Securities Holdings Inc. (D/B/A ICICI Investment Advisors) 415 Madison Avenue, Suite 1427 New York, New York 10017 Account Information and Shareholder Services: Attn: Transfer Agent Atlantic Fund Services, LLC P.O. Box 588 Portland, Maine 04112 (877) 344-5407 ICICI India Dynamic Fund Class A Shares (ICIPX) Class C Shares (ICINX) Class I Shares (ICIIX) This Statement of Additional Information (the “SAI”) supplements the Prospectus dated August 17, 2011, as it may be amended from time to time, offering shares of the ICICI India Dynamic Fund (the “Fund”), a separate series of Forum Funds, a registered, open-end management investment company (the “Trust”).This SAI is not a prospectus and should only be read in conjunction with the Prospectus.You may obtain the Prospectus without charge by contacting Atlantic Fund Services, LLC (“Atlantic”) at the address or telephone number listed above.This SAI is incorporated herein by reference in the Fund’s Prospectus.In other words, it is legally a part of the Prospectus. The Fund has not commenced operations as of the date hereof and thus the Fund’s financial statements are not available at this time. Copies of the Annual Report may be obtained, when they are available, without charge and upon request, by contacting Atlantic at the address, telephone number or email address listed above. Table of Contents Glossary i Investment Policies and Risks 1 A.Equity Securities 1 B.Convertible Securities and Convertible Arbitrage 3 C.Foreign Securities 4 D.Foreign Currencies Transactions 8 E.Debt Securities 9 F.Derivatives 14 G.Leverage Transactions 20 H.Illiquid and Restricted Securities 21 I.Exchange Traded Funds (“ETFs”) 22 J.Security Ratings Information 22 K.Non-Diversified Fund 23 L.Market Turbulence 23 Investment Limitations 24 Board of Trustees, Management and Service Providers 26 A.Board of Trustees 26 B.Principal Officers of the Trust 29 C.Ownership of Securities of the Adviser and Related Companies 30 D.Information Concerning Trust Committees 30 E.Compensation of Trustees and Officers 31 F.Investment Adviser 32 G.Distributor 34 H.Other Fund Service Providers 37 Portfolio Transactions 39 A.How Securities are Purchased and Sold 39 B.Commissions Paid 40 C.Adviser Responsibility for Purchases and Sales 40 D.Choosing Broker Dealers 40 E.Counterparty Risk 41 F.Other Accounts of the Adviser 41 G.Portfolio Turnover 41 H.Securities of Regular Broker-Dealers 41 I.Portfolio Holdings 42 Purchase and Redemption Information 43 A.General Information 43 B.Additional Purchase Information 43 C.Additional Redemption Information 44 Taxation 46 A.Qualification for Treatment as a Regulated Investment Company 46 B.Fund Distributions 48 C.Certain Tax Rules Applicable to Fund Transactions 49 D.Federal Excise Tax 50 E.Redemption of Shares 51 F.Backup Withholding 51 G.State and Local Taxes 51 H.Foreign Income Tax 51 I.Indian Tax Issues 52 J.Investment through Mauritius or Other Tax Efficient Jurisdiction 53 Other Matters 56 A.The Trust and Its Shareholders 56 B.Fund Ownership 57 C.Limitation on Shareholders’ and Trustees’ Liability 57 D.Proxy Voting Procedures 57 E.Code of Ethics 58 F.Registration Statement 58 G.Financial Statements 58 Appendix A – Description of Securities Ratings A-1 Appendix B – Proxy Voting Procedures B-1 iii Glossary As used in this SAI, the following terms have the meanings listed. “Adviser” means ICICI Securities Holdings Inc. (D/B/A ICICI Investment Advisors), the Fund’s investment adviser. “Atlantic” means Atlantic Fund Services, LLC. “Board” means the Board of Trustees of the Trust. “CFTC” means the U.S. Commodity Futures Trading Commission. “Code” means the Internal Revenue Code of 1986, as amended, and includes the regulations thereunder, IRS interpretations or similar authority upon which the Fund may rely. “Custodian” means Citibank, N.A. “Distributor” means Foreside Fund Services, LLC. “Fitch” means Fitch Ratings. “Fund” means ICICI India Dynamic Fund, a series of the Trust. “Fund Accountant” means JFS in its capacity as fund accountant to the Fund. “Fund Administrator” means JFS in its capacity as administrator to the Fund. “Independent Trustee” means a Trustee who is not an interested person of the Trust, as that term is defined in Section 2(a)(19) of the 1940 Act, as defined below. “IRS” means the U.S. Internal Revenue Service. “JFS” means Jackson Fund Services, a division of Jackson National Asset Management, LLC. “Moody’s” means Moody’s Investors Service, Inc. “NAV” means net asset value per share. “SAI” means this Statement of Additional Information. “SEC” means the U.S. Securities and Exchange Commission. “S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, Inc. “Portfolio” means Forum Funds India Dynamic Limited, a wholly-owned subsidiary of the Fund that is registered with the Mauritius Financial Services Commission as a i collective investment vehicle.The Portfolio was formed for the purpose of facilitating the Fund’s purchase of Indian securities directly in the Indian markets. “Transfer Agent” means Atlantic Shareholder Services, LLC. “Trust” means Forum Funds, a Delaware statutory trust. “Trust Administrator” means Atlantic in its capacity as administrator to the Trust. “U.S. Government Securities” means obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. “1933 Act” means the Securities Act of 1933, as amended, including rules and regulations as promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended, including rules and regulations as promulgated thereunder. “1940 Act” means the Investment Company Act of 1940, as amended, including rules and regulations, SEC interpretations and any exemptive orders or interpretive relief aspromulgated thereunder. ii Investment Policies and Risks The Fund is a non-diversified series of the Trust.This section supplements, and should be read in conjunction with, the Fund’s Prospectus.The following are descriptions of permitted investments and investment practices of the Fund and the associated risks.The Fund will invest in any of the following instruments or engage in any of the following investment practices if such investment or practice is consistent with the Fund’s investment objective.Please see the Prospectus for a discussion of the Fund’s investment objective, principal investment strategies and principal risks of investing in the Fund. A.Equity Securities Common and Preferred Stock.The Fund may invest in common and preferred stock.Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends.Dividends on common stock are not fixed but are declared at the discretion of the issuer.Common stock generally represents the riskiest investment in a company.In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company’s stock price. Preferred stock is a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment should a company be liquidated, although preferred stock is usually junior to the debt securities of the issuer.Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. The fundamental risk of investing in common and preferred stock is the risk that the value of the stock might decrease.Stock values fluctuate in response to the activities of an individual company or in response to general market and/or economic conditions.Historically, common stocks have provided greater long-term returns and have entailed greater short-term risks than preferred stocks, fixed-income and money market investments.The market value of all securities, including common and preferred stocks, is based upon the market’s perception of value and not necessarily the book value of an issuer or other objective measure of a company’s worth.If you invest in the Fund, you should be willing to accept the risks of the stock market and should consider an investment in the Fund only as a part of your overall investment portfolio. Direct equity investments in Indian companies may involve a high degree of business and financial risk that can result in substantial losses.Because of the absence of a public trading market for these investments, the Fund may take longer to liquidate these positions than would be the case for publicly traded securities and the prices on these sales could be less than those originally paid by the Fund or less than what may be considered the fair value of such securities.Further, issuers whose securities are not publicly traded may not be subject to disclosure and other investor protection requirements applicable to publicly traded securities.If such securities are required to be registered under the securities laws of one or more jurisdictions before being resold, the Fund may be required to bear the expenses of registration.Certain of the Fund’s direct equity investments in India may include smaller, less-seasoned companies, which may 1 involve greater risks.These companies may have limited product lines, markets or financial resources, or they may be dependent on a limited management group. Warrants and Rights.The Fund may invest in warrants and rights.Warrants are securities, typically issued with preferred stock or bonds that give the holder the right to purchase a given number of shares of common stock at a specified price and time.The price of the warrant usually represents a premium over the applicable market value of the common stock at the time of the warrant’s issuance.Warrants have no voting rights with respect to the common stock, receive no dividends and have no rights with respect to the assets of the issuer. Investments in warrants and rights involve certain risks, including the possible lack of a liquid market for the resale of the warrants and rights, potential price fluctuations due to adverse market conditions or other factors and failure of the price of the common stock to rise.If the warrant is not exercised within the specified time period, it becomes worthless. Depositary Receipts.The Fund may invest in depositary receipts.A depositary receipt is a receipt for shares of a foreign-based company that entitles the holder to distributions on the underlying security.Depositary receipts include sponsored and unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts, Indian Depository Receipts (“IDRs”) and other similar global instruments.ADRs typically are issued by a U.S. bank or trust company, evidence ownership of underlying securities issued by a foreign company, and are designed for use in U.S. securities markets.EDRs (sometimes called Continental Depositary Receipts) are receipts issued by a European financial institution evidencing an arrangement similar to that of ADRs, and are designed for use in European securities markets.IDRs are issued by domestic depositories in India and are denominated in Indian Rupees, wherein the underlying security is of a company situated outside India.The Fund may invest in depositary receipts in order to obtain exposure to foreign securities markets. Unsponsored depositary receipts may be created without the participation of the foreign issuer.Holders of these receipts generally bear all the costs of the depositary receipt facility, whereas foreign issuers typically bear certain costs in a sponsored depositary receipt.The bank or trust company depositary of an unsponsored depositary receipt may be under no obligation to distribute shareholder communications received from the foreign issuer or to pass through voting rights.Accordingly, available information concerning the issuer may not be current and the prices of unsponsored depositary receipts may be more volatile than the prices of sponsored depositary receipts.No formal market for IDRs has developed. Initial Public Offerings.The Fund may purchase securities in initial public offerings (“IPOs”).Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods.The prices of securities sold in IPOs may be highly volatile.At any particular time or from time to time, the Fund may not be able to invest in securities issued in IPOs, or invest to the extent desired, because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the Fund.In addition, under certain market conditions, a relatively small number of companies may issue securities in IPOs. 2 B.Convertible Securities and Convertible Arbitrage.The Fund may invest in convertible securities.Convertible securities include debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future.A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’s capital structure but are usually subordinated to comparable nonconvertible securities.Convertible securities have unique investment characteristics in that they generally: (i) have higher yields than common stocks, but lower yields than comparable non-convertible securities; (ii) are less subject to fluctuation in value than the underlying stocks since they have fixed-income characteristics; and (iii) provide the potential for capital appreciation if the market price of the underlying common stock increases. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument.If a convertible security is called for redemption, the Fund will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party. The Fund may engage in convertible arbitrage.Convertible arbitrage involves purchasing a portfolio of convertible securities, generally convertible bonds, and hedging a portion of the equity risk by selling short the underlying common stock.The Fund also may seek to use convertible arbitrage to hedge interest rate exposure under some circumstances or use certain other strategies to maintain a sector and market neutral portfolio.The average grade of a bond in a convertible arbitrage portfolio is typically below investment grade with individual ratings ranging from AA to CCC.However, as the default risk of the company is hedged by shorting the underlying common stock, the risk is considerably better than the rating of the unhedged bond indicates. Investment in convertible securities generally entails less risk than an investment in the issuer’s common stock.Convertible securities are typically issued by smaller capitalized companies whose stock price may be volatile.Therefore, the price of a convertible security may reflect variations in the price of the underlying common stock in a way that nonconvertible debt does not.The extent to which such risk is reduced, however, depends in large measure upon the degree to which the convertible security sells above its value as a fixed-income security.Convertible arbitrage is subject to special risks, including the risk of default in interest or principal payments, which could result in a loss of income to the Fund, or a decline in the market value of the securities. The Fund’s investments in convertible and other debt securities are subject to the credit risk relating to the financial condition of the issuers of the securities that the Fund holds.The Fund may invest in high yield securities that provide poor protection for payment of principal and interest but may have greater potential for capital appreciation than do higher quality securities.These securities also have greater risk of default or price changes due to changes in the issuers’ creditworthiness than do higher quality securities.The market for these securities may be thinner and less active than that for higher quality securities, which may affect the price 3 at which the lower rated securities can be sold.In addition, the market prices of these securities may fluctuate more than the market prices of higher quality securities and may decline significantly in periods of general economic difficulty or rising interest rates.Under such conditions, the Fund may have to use subjective rather than objective criteria to value its high yield/high risk securities investments accurately and may rely more heavily on the judgment of the Adviser to do so. C.Foreign Securities.The Fund intends to invest in foreign securities traded in the U.S. or directly in foreign markets.Investors should consider carefully the substantial risks involved in securities of companies and governments of foreign nations, which are in addition to the usual risks inherent in domestic investments. The value of foreign (and U.S.) securities is affected by general economic conditions and individual company and industry earnings prospects.While foreign securities may offer significant opportunities for gain, they also involve additional risks that can increase the potential for losses in the Fund.These risks can be significantly greater for investments in developing or emerging markets.Investments in depositary receipts also involve some or all of the risks described below. There is the possibility of cessation of trading on national exchanges, expropriation, nationalization of assets, confiscatory or punitive taxation, withholding and other foreign taxes on income or other amounts, foreign exchange controls (which may include suspension of the ability to transfer currency from a given country), restrictions on removal of assets, political or social instability, or diplomatic developments that could affect investments in securities of issuers in foreign nations. There may be less publicly available information about foreign companies comparable to the reports and ratings published about companies in the U.S. Foreign companies generally are not subject to uniform accounting or financial reporting standards, and auditing practices and requirements may not be comparable to those applicable to U.S. companies.From time to time, trading in a foreign market may be interrupted and the Fund, therefore, may encounter difficulty in obtaining market quotations for purposes of valuing its portfolio and calculating its net asset value.Foreign markets have substantially less volume than the NYSE and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies.The Fund, therefore, may encounter difficulty in obtaining market quotations for purposes of valuing its portfolio and calculating its net asset value.Certain countries’ financial markets and services are less developed than those in the U.S. or other major economies.In many foreign countries there is less government supervision and regulation of stock exchanges, brokers, and listed companies than in the U.S. Commission rates in foreign countries, which generally are fixed rather than subject to negotiation as in the U.S., are likely to be higher.Settlement practices may be cumbersome and result in delays that may affect portfolio liquidity.The Fund may have greater difficulty voting proxies, exercising shareholder rights, pursuing legal remedies, and obtaining judgments with respect to foreign investments in foreign courts than with respect to domestic issuers in U.S. courts. Although the Indian primary and secondary equity markets have grown rapidly over the last few years and the clearing, settlement and registration systems available to effect trades on the Indian 4 stock markets have improved, these processes may still not be on par with those in more developed markets.The Indian securities markets are generally smaller and more volatile than the securities markets of the United States.The Indian stock market has in the past experienced substantial price volatility and no assurance can be given that such volatility will not occur in the future.The Indian stock exchanges have been subject to broker defaults, failed trades and settlement delays in the past.In addition, in the event of occurrence of any of the above events, the Securities and Exchange Board of India (“SEBI”) can impose restrictions on trading in certain securities, limitations on price movements and margin requirements.There is typically a lower level of regulation and monitoring of the Indian securities markets and the activities of investors, brokers and other participants than in the U.S. Indian disclosure and regulatory standards are in many respects less stringent than standards in developed countries.There may be less publicly available information about Indian companies than is regularly published by or about companies in such other countries.Indian accounting standards and requirements also differ in significant respects from those applicable to companies in the U.S. and other developed countries. Certain countries require governmental approval prior to investments by foreign persons, or limit the amount of investment by foreign persons in a particular company, or limit the investment of foreign persons to only a specific class of securities of a company that may have less advantageous terms than securities of the company available for purchase by nationals.Furthermore, in some countries the repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval.The Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Foreign investment in the securities of issuers in India is usually restricted or controlled to some degree. In India, only certain “Foreign Institutional Investors” (“FIIs”) and non-Indian mutual funds that comply with certain statutory conditions and are registered with the Securities and Exchange Board of India (“SEBI”), may make direct investments in exchange traded Indian securities (and securities to be listed, or those approved on the over-the-counter exchange of India). The Portfolio, which was formed for the purpose of facilitating the Fund’s purchase of Indian securities directly in the Indian market, is not registered as an FII with SEBI.However, the Portfolio has entered into an FII Agreement with a third-party that has obtained a certificate of registration from SEBI to act as an FII.The investment by the Portfolio in Indian securities is therefore dependent on its continued agreement with an FII or its own registration as an FII.Any loss of such registration by the Portfolio’s FII could result in mandatory divestment by the Portfolio. Additionally, ownership of the Fund by certain non-resident Indians and companies owned by non-resident Indians, and ownership by the Portfolio of Indian companies, may be restricted.Currently, under normal circumstances, income, gains and initial capital with respect to such investments are freely repatriable, subject to payment or withholding of applicable Indian taxes.There can be no assurance that these restrictions on foreign investment will not change in a way that makes it more difficult or impossible for the Fund to implement its investment objective or repatriate its income, gains and/or initial capital from India.Please see “Indian Tax Issues” on page 51 for more information. 5 Since the Fund invests predominantly in the securities of Indian companies, it may be subject to increased liquidity risks.This could inhibit the Fund’s ability to meet a large number of shareholder redemption requests in the event of economic or political turmoil in India or neighboring regions or deterioration in relations between the U.S. and any such foreign country. Emerging Markets.Investments in companies domiciled in developing countries may be subject to potentially higher risks than investments in developed countries.These risks include (i) less social, political and economic stability; (ii) the small current size of the markets for such securities and the currently low or nonexistent volume of trading, which result in a lack of liquidity and in greater price volatility; (iii) certain national policies which may restrict the Fund’s investment opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests; (iv) foreign taxation; (v) the absence of developed legal structures governing private or foreign investment or allowing for judicial redress for injury to private property; (vi) the absence, until recently in many developing countries, of a capital market structure or market-oriented economy; and (vii) the possibility that recent favorable economic developments in some developing countries may be slowed or reversed by unanticipated political or social events in such countries. A high proportion of the securities of many Indian issuers are held by a limited number of persons or entities, which may limit the number of shares available for investment by the Fund.In addition, further issuances, or the perception that such issuances may occur, of securities by Indian issuers in which the Fund has invested could dilute the earnings per share of the Fund’s investment and could adversely affect the market price of such securities.Sales of securities by such issuer’s major shareholders, or the perception that such sales may occur, may also significantly and adversely affect the market price of such securities and, in turn, the Fund’s investment.A limited number of issuers represent a disproportionately large percentage of market capitalization and trading value.The limited liquidity of the Indian securities markets may also affect the Fund’s ability to acquire or dispose of securities at the price and time that it desires. Investment Through Mauritius. To the extent that the Fund seeks to invest in Indian securities, the Fund currently intends to operate through the Portfolio, an entity formed in the Republic of Mauritius and regulated by the Mauritius Financial Services Commission.The Mauritius Financial Services Commission does not vouch for the financial soundness of the Portfolio or for the correctness of any statements made or opinions expressed with regard to the Portfolio.The Portfolio is considered an “expert fund” by the Mauritius Financial Services Commission, available only to “expert investors” such as the Fund.As an investor in the Portfolio, the Fund is not protected by any statutory compensation arrangements in Mauritius in the event of the Portfolio’s failure. The Trust sponsored the organization and operation of the Portfolio and the Fund will be the sole investor.The Trust controls the operations of the Portfolio through the participation of Mr. Keffer on the Board of Directors of the Portfolio.The Adviser provides discretionary investment advisory to the Portfolio pursuant to an Advisory Agreement between the Portfolio and the Adviser.Under the Advisory Agreement, the Adviser provides separate investment advisory services to the Portfolio and will execute the purchase and sale of 6 Indian equity securities and other Indian investments on behalf of the Fund through investments in the Portfolio.The Portfolio will be registered as a sub-account of Cim Asset Management Ltd. (“Cim”), which is registered as a FII with the Securities and Exchange Board of India.Cim will execute the portfolio transactions on behalf of the Adviser and the Portfolio through its sub-account. In order to avoid duplication of expenses between the Portfolio and the Fund, the Adviser will not charge the Portfolio for providing services to the Portfolio.Instead, the advisory fees will be charged at the Fund level. The Portfolio has elected to be treated as a disregarded entity for United States federal income tax purposes.As such, the income, assets and activities of the Portfolio are treated as those of the Fund.Investments made by the Portfolio in Indian securities are treated as investments by the Fund, and dividends and distributions received by the Portfolio on these investments are treated as having been received by the Fund.Any investment made by the Fund in the Portfolio, and any distributions by the Portfolio to the Fund are disregarded, as the Portfolio is not treated as an entity separate from the Fund.The Fund will invest in the Portfolio through daily subscriptions and redemptions of the Portfolio’s participating shares. Investing through the Portfolio is expected to provide the Fund with a tax-efficient method of investing directly in Indian securities.The Portfolio will seek to maintain its residency in Mauritius to avail itself of the currently effective income tax treaty between India and Mauritius.The Supreme Court of India has previously upheld the validity of this tax treaty in response to a lower court challenge of the treaty’s applicability to certain foreign entities.The Supreme Court clarified that a certificate of residence in Mauritius is sufficient evidence of residence in Mauritius for purposes of the India-Mauritius treaty.The Portfolio has received a Tax Residence Certificate from the Mauritian Commissioner of Income Tax. Recently, amendments to the income tax treaty have been proposed.If enacted in their proposed form, these or any other changes to the treaty, Indian or Mauritian tax laws, or the manner in which the treaty and such laws are applied to the Fund or the Portfolio, might have an adverse tax effect on the Fund and its shareholders, possibly with retroactive effect. The Portfolio holds a Category 1 Global Business License issued by the Mauritius Financial Services Commission and will be subject to a tax rate of 15% on its corporate income in Mauritius.However, the Portfolio will be entitled to a foreign tax credit equivalent to the higher of the actual foreign tax paid or a deemed tax credit of 80% of the Mauritius tax on its foreign source income, which will result in a maximum tax rate of 3%.Capital gains will be exempt from income tax in Mauritius on disposals by the Portfolio of its investments.There is no withholding tax payable in Mauritius in respect of payments of dividends to investors or redemption of participating shares in the Portfolio. In 2004, India reduced from 10% to zero the tax rate on long-term capital gains arising from the sale on a recognized stock exchange in India of, among other things, equity shares and units of “equity oriented” funds, provided that the applicable securities transaction tax has been paid.The Fund can take advantage of this zero tax rate through its investments through the Portfolio.The Indian tax rate on short-term capital gains was reduced from 30% to 10% (plus surcharges).However, effective January 4, 2009, the Indian tax rate on short-term capital gains was increased 7 to 15%.The primary tax advantage of investing through the Portfolio and relying on the India-Mauritius treaty is the elimination of the 15% Indian tax on short-term capital gains.Any change in the provision of this treaty, in its applicability to the Fund or the Portfolio, or in the requirements established by Mauritius to qualify as a Mauritius resident, could result in the imposition of various taxes on the Fund by India, which could reduce the return to the Fund on its investments. Political and Economic Developments.The growing interconnectivity of global economies and financial markets has increased the possibilities that conditions in one country or region might adversely impact the issuers of securities in a different country or region.In particular, the adoption or continuation of protectionist trade policies by one or more countries, or a slowdown in the U.S. economy and/or other developed market economies, could lead to a decrease in demand for Indian products and reduced flows of private capital to the Indian economy. In India, the government has exercised and continues to exercise significant influence over many aspects of the economy.Accordingly, government actions, bureaucratic obstacles and corruption have a significant effect on the economy and could adversely affect market conditions.These factors are extremely difficult, if not impossible, to predict and take into account with respect to the Fund’s investments. Mauritius currently offers an established hub for international investments, with a regulatory structure and local business infrastructure designed to meet the needs of investment vehicles, including well-developed banking facilities and business links with a number of countries.Mauritius has been politically and economically stable over the last several decades.However, as with any other developing country, there can be no assurance that it will continue to remain politically and economically stable, or that the advantageous regulatory and business climate will continue. Diplomatic and political developments, including rapid and adverse political changes, social instability, regional conflicts, terrorism and war, could affect the economies, industries and securities and currency markets, and the value of the Fund’s investments, in non-U.S. countries.Religious and border disputes persist in India, and India has from time to time experienced civil unrest and hostilities with countries such as Pakistan.The longstanding dispute with Pakistan over the bordering Indian states of Jammu and Kashmir, a majority of whose population is Muslim, remains unresolved.The Indian population is comprised of diverse religious, linguistic and ethnic groups, and from time to time, India has experienced internal disputes between religious groups within the country.The Indian government has confronted separatist movements in several Indian states.If the Indian government is unable to control the violence and disruption associated with these tensions, the results could destabilize the economy, and, consequently, adversely affect the Fund’s investments. D.Foreign Currencies Transactions Investments in foreign companies will usually involve currencies of foreign countries.The Fund may temporarily hold funds in bank deposits in foreign currencies during the completion of investment programs.The Fund may conduct foreign currency exchange transactions either on a spot (cash) basis at the spot rate prevailing in the foreign exchange market or by entering into a 8 forward foreign currency contract.A forward currency contract(“forward contract”) involves an obligation to purchase or sell a specific amount of a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract.Forward contracts are considered “derivatives” financial instruments whose performance is derived, at least in part, from the performance of another asset (such as a security, currency or an index of securities).The Fund enters into forward contracts in order to “lock in” the exchange rate between the currency it will deliver and the currency it will receive for the duration of the contract.In addition, the Fund may enter into forward contracts to hedge against risks arising from securities the Fund owns or anticipate purchasing, or the U.S. dollar value of interest and dividends paid on those securities.The Fund does not intend to enter into forward contracts on a regular or continuing basis and the Fund will not enter these contracts for speculative purposes. At or before settlement of a forward currency contract, the Fund may either deliver the currency or terminate its contractual obligation to deliver the currency by purchasing an offsetting contract.If the Fund makes delivery of the foreign currency at or before the settlement of a forward contract, it may be required to obtain the currency through the conversion of assets of the Fund into the currency.The Fund may close out a forward contract obligating it to purchase currency by selling an offsetting contract, in which case, it will realize a gain or a loss. Foreign currency transactions involve certain costs and risks.The Fund incurs foreign exchange expenses in converting assets from one currency to another.Forward contracts involve a risk of loss if the Adviser is inaccurate in its prediction of currency movements.The projection of short-term currency market movements is extremely difficult and the successful execution of a short-term hedging strategy is highly uncertain.The precise matching of forward contract amounts and the value of the securities involved is generally not possible.Accordingly, it may be necessary for the Fund to purchase additional foreign currency if the market value of the security is less than the amount of the foreign currency the Fund is obligated to deliver under the forward contract and the decision is made to sell the security and make delivery of the foreign currency.The use of forward contracts as a hedging technique does not eliminate fluctuations in the prices of the underlying securities the Fund owns or intends to acquire, but it does fix a rate of exchange in advance.Although forward contracts can reduce the risk of loss due to a decline in the value of the hedged currencies, they also limit any potential gain that might result from an increase in the value of the currencies.There is also the risk that the other party to the transaction may fail to deliver currency when due which may result in a loss to the Fund. E.Debt Securities U.S. and Indian Government Securities.The Fund may invest in U.S. Government Securities.U.S. Government Securities include securities issued by the U.S. Treasury and by U.S. Government agencies and instrumentalities.U.S. Government Securities may be supported bythe full faith and credit of the United States; by the right of the issuer to borrow from the U.S. Treasury; bythe discretionary authority of the U.S. Treasury to lend to the issuer; or solely by the creditworthiness of the issuer. 9 The Fund also may invest in securities issued or guaranteed by the central and state governments in India (the “Indian Government”) and debt obligations of domestic Indian government agencies and statutory bodies, which may or may not be guaranteed by the Indian Government. Holders of U.S. Government and Indian Government securities not backed by the full faith and credit of the U.S. or Indian government must look principally to the agency or instrumentality issuing the obligation for repayment and may not be able to assert a claim against the United States or Indian government in the event that the agency or instrumentality does not meet its commitment.No assurance can be given that the U.S. Government or Indian government would provide support if it were not obligated to do so by law.Neither the U.S. Government, Indian government nor any of its agencies or instrumentalities guarantees the market value of the securities they issue. U.S. and Indian Money Market Instruments.The Fund may invest in money market instruments that are of prime quality.Prime quality money market instruments are those instruments that are rated in one of the two short-term highest rating categories by a rating organization or, if not rated, determined by the Adviser to be of comparable quality.The Fund also may invest in prime quality money market instruments pending investment of cash balances. Money market instruments usually have maturities of one year or less and fixed rates of return.The money market instruments in which the Fund may invest include U.S. Government and Indian Government Securities, commercial paper, time deposits, bankers acceptances and certificates of deposit issued by domestic banks, corporate notes and short-term bonds and money market mutual funds.The Fund may only invest in money market mutual funds to the extent permitted by the 1940 Act. The money market instruments in which the Fund may invest may have variable or floating rates of interest.These obligations include master demand notes that permit investment of fluctuating amounts at varying rates of interest pursuant to direct arrangement with the issuer of the instrument.The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice.These obligations generally are not traded, nor generally is there an established secondary market for these obligations.To the extent a demand note does not have a 7-day or shorter demand feature and there is no readily available market for the obligation, it is treated as an illiquid security. U.S. and Indian Corporate Debt Obligations. The Fund may invest in corporate debt obligations.Corporate debt obligations include corporate bonds, debentures, notes, commercial paper and other similar corporate debt instruments.Companies use these instruments to borrow money from investors.The issuer pays the investor a fixed or variable rate of interest and must repay the amount borrowed at maturity.Commercial paper (short-term unsecured promissory notes) is issued by companies to finance their current obligations and normally has a maturity of less than nine (9) months.In addition, the Fund also may invest in corporate debt securities registered and sold in the United States by foreign issuers (Yankee bonds) and those sold outside the U.S. by foreign or U.S. issuers (Eurobonds). Treasury Inflation Protected Securities.The Fund may invest in treasury inflation protected securities (“TIPS”).TIPS are income-generating instruments whose interest and principal 10 payments are adjusted for inflation, a sustained increase in prices that erodes the purchasing power of money.The inflation adjustment, which is typically applied monthly to the bond’s principal, follows a designated inflation index, such as the consumer price index (CPI).A fixed coupon rate is applied to the inflation-adjusted principal so that as inflation rises, both the principal value and the interest payments increase.This adjustment can provide investors with a hedge against inflation, as it helps preserve the purchasing power of their investments.Because of this inflation adjustment feature, inflation-protected bonds typically have lower yields than conventional fixed-rate bonds.TIPS are subject to certain risks, including interest rate risk and deflation risk. Municipal Securities.The Fund may invest in municipal securities.Municipal securities are issued by the states, territories and possessions of the United States or Indian governments, their political subdivisions (such as cities, counties and towns) and various authorities (such as public housing or redevelopment authorities), instrumentalities, public corporations and special districts (such as water, sewer or sanitary districts) of the states, territories, and possessions of the United States or their political subdivisions.In addition, municipal securities include securities issued by or on behalf of public authorities to finance various privately operated facilities, such as industrial development bonds, that are backed only by the assets and revenues of the non-governmental user (such as hospitals and airports). Municipal securities are issued to obtain funds for a variety of public purposes, including general financing for state and local governments, or financing for specific projects or public facilities.Municipal securities are classified as general obligation or revenue bonds or notes.General obligation securities are secured by the issuer’s pledge of its full faith, credit and taxing power for the payment of principal and interest.Revenue securities are payable from revenue derived from a particular facility, class of facilities, or the proceeds of a special excise tax or other specific revenue source, but not from the issuer’s general taxing power.Private activity bonds and industrial revenue bonds do not carry the pledge of the credit of the issuing municipality, but generally are guaranteed by the corporate entity on whose behalf they are issued. Municipal leases are entered into by state, territory and local governments and authorities to acquire equipment and facilities such as fire and sanitation vehicles, telecommunications equipment, and other assets.Municipal leases (which normally provide for title to the leased assets to pass eventually to the government issuer) have evolved as a means for governmental issuers to acquire property and equipment without meeting the constitutional and statutory requirements for the issuance of debt.The debt-issuance limitations of many state constitutions and statutes are deemed to be inapplicable because of the inclusion in many leases or contracts of “non-appropriation” clauses that provide that the governmental issuer has no obligation to make future payments under the lease or contract unless money is appropriated for such purpose by the appropriate legislative body on a yearly or other periodic basis. Variable and Floating Rate Securities.The Fund may invest in variable and floating rate securities, including perpetual floaters.Fixed-Income securities that have variable or floating rates of interest may, under certain limited circumstances, have varying principal amounts.These securities pay interest at rates that are adjusted periodically according to a specified formula, usually with reference to one or more interest rate indices or market interest rates (the 11 “underlying index”).The interest paid on these securities is a function primarily of the underlying index upon which the interest rate adjustments are based.These adjustments minimize changes in the market value of the obligation.A perpetual floater is a floating rate security with no stated maturity date.Similar to fixed rate debt instruments, variable and floating rate instruments are subject to changes in value based on changes in market interest rates or changes in the issuer’s creditworthiness.The rate of interest on securities may be tied to U.S. Government Securities or indices on those securities as well as any other rate of interest or index. Variable and floating rate demand notes of corporations are redeemable upon a specified period of notice.These obligations include master demand notes that permit investment of fluctuating amounts at varying interest rates under direct arrangements with the issuer of the instrument.The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. Certain securities may have an initial principal amount that varies over time based on an interest rate index, and, accordingly, the Fund might be entitled to less than the initial principal amount of the security upon the security’s maturity.The Fund intends to purchase these securities only when the Adviser believes the interest income from the instrument justifies any principal risks associated with the instrument.The Adviser may attempt to limit any potential loss of principal by purchasing similar instruments that are intended to provide an offsetting increase in principal.There can be no assurance that the Adviser will be able to limit the effects of principal fluctuations and, accordingly, the Fund may incur losses on those securities even if held to maturity without issuer default. The Fund also may invest in inverse floating rate debt instruments (“inverse floaters”).The interest rate on an inverse floater resets in the opposite direction from the market rate of interest to which the inverse floater is indexed.An inverse floater may have greater volatility in market value, in that, during periods of rising interest rates, the market values of inverse floaters will tend to decrease more rapidly than those of fixed rate securities. There may not be an active secondary market for any particular floating or variable rate instruments, which could make it difficult for the Fund to dispose of the instrument during periods that the Fund is not entitled to exercise any demand rights they may have.The Fund could, for this or other reasons, suffer a loss with respect to those instruments.The Adviser monitors the liquidity of the Fund’s investment in variable and floating rate instruments, but there can be no guarantee that an active secondary market will exist. Zero-Coupon Securities. The Fund may invest in zero-coupon securities.Zero-coupon securities are debt obligations that are issued or sold at a significant discount from their face value, do not pay current interest to holders prior to maturity, or have a specified redemption date or cash payment date.The discount approximates the total interest the securities will accrue and compound over the period to maturity or the first interest payment date at a rate of interest reflecting the market rate of interest at the time of issuance.The original issue discount on the zero-coupon securities must be included ratably in the income of the Fund (and thus an investor’s) as the income accrues, even though payment has not been received.The Fund distributes all of its net investment income, and may have to sell portfolio securities to distribute imputed income, which may occur at a time when the Adviser would not have chosen to sell 12 such securities and which may result in a taxable gain or loss.Because interest on zero-coupon securities is not paid on a current basis but is in effect compounded, the value of these securities is subject to greater fluctuations in response to changing interest rates, and may involve greater credit risks, than the value of debt obligations which distribute income regularly. Zero-coupon securities may be securities that have been stripped of their unmatured interest stream or custodial receipts or certificates, underwritten by securities dealers or banks, that evidence ownership of future interest payments, principal payments or both on certain U.S. Government securities.The underwriters of these certificates or receipts generally purchase a U.S. Government security and deposit the security in an irrevocable trust or custodial account with a custodian bank, which then issues receipts or certificates that evidence ownership of the purchased unmatured coupon payments and the final principal payment of the U.S. Government Security.These certificates or receipts have the same general attributes as zero-coupon stripped U.S. Treasury securities but are not supported by the issuer of the U.S. Government Security.The risks associated with stripped securities are similar to those of other zero-coupon securities, although stripped securities may be more volatile, and the value of certain types of stripped securities may move in the same direction as interest rates. Financial Institution Obligations.The Fund may invest in financial institution obligations.Obligations of financial institutions include, among other things, negotiable certificates of deposit and bankers’ acceptances.To the extent that the Fund invests in financial institution obligations, the Fund may invest in negotiable certificates of deposit and bankers’ acceptances issued by commercial banks doing business in the United States that have, at the time of investment, total assets in excess of one billion dollars and are insured by the Federal Deposit Insurance Corporation.Certificates of deposit represent an institution’s obligation to repay funds deposited with it that earn a specified interest rate over a given period.Bankers’ acceptances are negotiable obligations of a bank to pay a draft which has been drawn by a customer and are usually backed by goods in international trade.Time deposits are non-negotiable deposits with a banking institution that earn a specified interest rate over a given period.Certificates of deposit and fixed time deposits, which are payable at the stated maturity date and bear a fixed rate of interest, generally may be withdrawn on demand by the Fund but may be subject to early withdrawal penalties which could reduce the Fund’s performance.Although fixed time deposits do not in all cases have a secondary market, there are no contractual restrictions on the Fund’s right to transfer a beneficial interest in the deposits to third parties. The Fund may invest in Eurodollar certificates of deposit, which are issued by offices of foreign and domestic banks located outside the United States; Yankee certificates of deposit, which are issued by a U.S. branch of a foreign bank and held in the United States; Eurodollar time deposits, which are deposits in a foreign branch of a U.S. bank or a foreign bank; and Canadian time deposits, which are issued by Canadian offices of major Canadian banks.Each of these instruments is U.S. dollar denominated. Risks of Fixed-Income Securities.Yields on fixed-income securities, including municipal securities, are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue.Under normal conditions, fixed-income securities with longer maturities tend 13 to offer higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of debt securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities.The possibility exists therefore that, as a result of bankruptcy, litigation or other conditions, the ability of an issuer to pay, when due, the principal of and interest on its debt securities may become impaired. Interest Rates.The market value of the interest-bearing fixed-income securities held by the Fund will be affected by changes in interest rates.There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates.The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates.All fixed-income securities, including U.S. Government Securities, can change in value when there is a change in interest rates.Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s debt securities.As a result, an investment in the Fund is subject to risk even if all fixed-income securities in the Fund’s investment portfolio are paid in full at maturity.In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Credit.The Fund’s investments in fixed-income securities are subject to credit risk relating to the financial condition of the issuers of the securities that the Fund holds.The Fund may invest in high yield securities that provide poor protection for payment of principal and interest but may have greater potential for capital appreciation than do higher quality securities.These securities also have greater risk of default or price changes due to changes in the issuers’ creditworthiness than do higher quality securities.The market for these securities may be thinner and less active than that for higher quality securities, which may affect the price at which the lower rated securities can be sold.In addition, the market prices of these securities may fluctuate more than the market prices of higher quality securities and may decline significantly in periods of general economic difficulty or rising interest rates.Under such conditions, the Fund may have to use subjective rather than objective criteria to value its high yield/high risk securities investments accurately and may rely more heavily on the judgment of the Adviser to do so. F.Derivatives The Fund may purchase stock options, write put and call options, write strangles and straddles, buy and sell stock and index futures and options on futures, enter into swap agreements and invest in other derivative instruments to: (i) enhance the Fund’s performance; (ii) seek to hedge against either a decline in the value of securities it owns or an increase in the price of securities that the Fund plans to purchase; or (iii) in order to offset the effects of general stock market movements. The Fund may purchase or write options on securities in which it may invest, on market indices based in whole or in part on such securities or on commodities.Options purchased or written by the Fund must be traded on an exchange.The Fund may invest in futures contracts on securities 14 in which it may invest, market indices based in whole or in part on securities in which the Fund may invest and on commodities.The Fund also may purchase or write put and call options on these futures contracts. Options, futures contracts, and swaps are considered to be derivatives.Use of these instruments is subject to regulation by the SEC, the options and futures exchanges on which futures and options are traded or by the CFTC.No assurance can be given that any hedging or income strategy will achieve its intended result. If the Fund will be financially exposed to another party due to its investments in options or futures, the Fund may, if required, maintain either: (i) offsetting (“covered”) positions; or (ii) cash, receivables and liquid debt or equity securities equal to the value of the positions less any proceeds and/or margin on deposit.Offsetting covered positions may include holding the underlying securities or holding other offsetting liquid securities believed likely to substantially replicate the movement of the future or option investment.Offsetting covered positions also may include an offsetting option or futures contract.The Fund will comply with SEC guidelines with respect to coverage of certain strategies and, if the guidelines require, will set aside cash, liquid securities and other permissible assets (“Segregated Assets”).Segregated Assets cannot be sold or closed out while the strategy is outstanding, unless the Segregated Assets are replaced with similar assets.As a result, there is a possibility that the use of cover or segregation involving a large percentage of the Fund’s assets could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. The Fund has filed a notice with the National Futures Association claiming exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act (the “Act”) and therefore the Fund is not subject to registration or regulation as a pool operator under the Act. Options on Securities.A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy the security (or index) underlying the option at a specified price at any time during the term of the option.The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the underlying security against payment of the exercise price.A put option gives its purchaser, in return for a premium, the right to sell the underlying security at a specified price during the term of the option.The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the underlying security (or a cash amount equal to the value of the index) at the exercise price.The amount of a premium received or paid for an option is based upon certain factors including the market price of the underlying security, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, the option period and interest rates. Options on Indices.An index assigns relative values to the securities included in the index, and the index fluctuates with changes in the market values of the securities included in the index.Index cash options operate in the same way as the more traditional options on securities except that index options are settled exclusively in cash and do not involve delivery of securities.Thus, upon exercise of index options, the purchaser will realize and the writer will pay an amount based on the differences between the exercise price and the closing price of the index. 15 Options on Futures.Options on futures contracts are similar to options on securities except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a security, at a specified exercise price at any time during the period of the option.Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Futures Contracts and Index Futures Contracts.A futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash, an underlying debt security, as called for in the contract, at a specified date and at an agreed upon price.An index futures contract involves the delivery of an amount of cash equal to a specified dollar amount times the difference between the index value at the close of trading of the contract and the price at which the futures contract is originally struck.No physical delivery of the securities comprising the index is made.Generally, these futures contracts are closed out prior to the expiration date of the contracts. Risks of Options and Futures Transactions.Options and futures contracts are considered “derivatives” – financial instruments whose performance is derived, at least in part, from the performance of another asset (such as a security or an index of securities).There are certain investment risks associated with options and futures transactions.These risks include:(i) dependence on the Adviser’s ability to predict movements in the prices of individual securities and fluctuations in the general securities markets; (ii) imperfect correlations between movements in the prices of options and movements in the price of the securities (or indices) hedged or used for cover which may cause a given hedge not to achieve its objective; (iii) the fact that the skills and techniques needed to trade these instruments are different from those needed to select the securities in which the Fund invests; and (iv) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder the Fund’s ability to limit exposures by closing their positions. Other risks include the inability of the Fund, as the writer of covered call options, to benefit from any appreciation of the underlying securities above the exercise price, and the possible loss of the entire premium paid for options purchased by the Fund. The risk of loss in trading futures contracts and in writing options on futures contracts can be substantial, due to the low margin deposits required, the extremely high degree of leverage involved in futures and options pricing, and the potential high volatility of the futures markets.Futures prices are affected by and may respond rapidly to a variety of factors including (but not limited to) market reports, news reports, interest rates, national and international political and economic events, weather and domestic or foreign trades, monetary or fiscal policies and programs.Such rapid response might include an opening price on an affected futures contract sharply higher or lower than the previous day’s close.In the event of adverse price movements, the Fund would continue to be required to make daily cash payments to maintain its required margin.In such situations, if the Fund has insufficient cash, they may have to sell portfolio securities to meet daily margin requirements (and segregation requirements, if applicable) at a time when it may be disadvantageous to do so thus causing the Fund to incur a 16 loss.In addition, on the settlement date, the Fund may be required to make delivery of the instruments underlying the futures positions they hold. The Fund could suffer losses if they are unable to close out a futures contract or options on futures contract because of an illiquid secondary market.Futures contracts and options on futures contracts may be closed out only on an exchange, which provides a secondary market for such products.However, there can be no assurance that a liquid secondary market will exist for any particular futures product at any specific time.Thus, it may not be possible to close a futures or option position.Moreover, most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day.The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day’s settlement price at the end of a trading session.Once the daily limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond that limit.The daily limit governs only price movement during a particular trading day and therefore does not limit potential losses, because the limit may prevent the liquidation of unfavorable positions.Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of future positions and subjecting some futures traders to substantial losses.The inability to close futures and options positions also could have an adverse impact on the ability to hedge a portfolio investment or to establish a substitute for a portfolio investment. The Fund bears the risk that the Adviser will incorrectly predict future market trends.If the Adviser’s attempt to use a futures contract or an option on a futures contract as a hedge against, or as a substitute for, a portfolio investment, the Fund will be exposed to the risk that the futures position will have or will develop imperfect or no correlation with the portfolio investment.This could cause substantial losses for the Fund.While hedging strategies involving futures products can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other Fund investments. The Fund may use various futures contracts that are relatively new instruments without a significant trading history.As a result, there can be no assurance that an active secondary market in those contracts will develop or continue to exist.The Fund’s activities in the futures and options markets may result in higher portfolio turnover rates and additional brokerage costs, which could reduce the Fund’s yields. Swaps.The Fund may engage in swaps, including, but not limited to, interest rate, currency and equity swaps, constant maturity swaps and the purchase or sale of related caps, floors, collars and other derivative instruments.The Fund expects to enter into these transactions to preserve a return or spread on a particular investment or portion of the portfolio’s duration, to protect against any increase in the price of securities the Fund anticipates purchasing at a later date, or to gain exposure to certain markets in the most economical way possible. Interest rate swaps involve the exchange by the Fund with another party of its respective commitments to receive or pay interest (e.g., an exchange of fixed rate payments for floating rate payments) with respect to a notional amount of principal.Currency swaps involve the exchange of cash flows on a notional amount based on changes in the values of referenced currencies. 17 Constant maturity swaps are a variation of the regular interest rate swap. In a constant maturity swap, the floating interest rate is reset periodically according to the fixed maturity market rate of a product with a duration extending beyond that of the swap’s reset period. Constant maturity swaps are exposed to changes in long-term interest rate movements. The purchase of a cap on a swap entitles the purchaser to receive payments on a notional principal amount from the party selling the cap to the extent that a specified index exceeds a predetermined interest rate or amount.The purchase of a floor entitles the purchaser to receive payments on a notional principal amount from the party selling the floor to the extent that a specified index falls below a predetermined interest rate or amount.A collar is a combination of a cap and a floor that preserves a certain return with a predetermined range of interest rates or values. The use of swaps involves investment techniques and risks different from those associated with ordinary portfolio security transactions.If the Adviser is incorrect in its forecast of market values, interest rates and other applicable factors, the investment performance of the Fund will be less favorable than it would have been if this investment technique was never used.Swaps do not involve the delivery of securities or other underlying assets or principal, and are subject to counterparty risk.If the other party to a swap defaults and fails to consummate the transaction, the Fund’s risk of loss consists of the net amount of interest payments that the Fund is contractually entitled to receive.Under Internal Revenue Service rules, any lump sum payment received or due under the notional principal contract must be amortized over the life of the contract using the appropriate methodology prescribed by the Internal Revenue Service. Equity swaps or other swaps relating to securities or other instruments are based on changes in the value of the underlying securities or instruments.For example, an equity swap might involve an exchange of the value of a particular security or securities index in a certain notional amount for the value of another security or index or for the value of interest on that notional amount at a specified fixed or variable rate.The Fund will enter into an equity swap contract only on a net basis, i.e., the two parties’ obligations are netted out, with the Fund paying or receiving, as the case may be, only the net amount of the payments.Payments under an equity swap contract may be made at the conclusion of the contract or periodically during its term. If there is a default by the counterparty to a swap contract, the Fund will be limited to contractual remedies pursuant to the agreements related to the transaction.There is no assurance that a swap contract counterparty will be able to meet its obligations pursuant to the swap contract or that, in the event of a default, the Fund will succeed in pursuing contractual remedies.The Fund thus assumes the risk that they may be delayed in or prevented from obtaining payments owed to it pursuant to a swap contract.However, the amount at risk is only the net unrealized gain, if any, on the swap, not the entire notional amount.The Adviser will closely monitor, subject to the oversight of the Board, the creditworthiness of swap counterparties in order to minimize the risk of swaps. The net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to each swap contract will be accrued on a daily basis and an amount of segregated assets having an aggregate market value at least equal to the accrued excess will be segregated in accordance with SEC positions.To the extent that the Fund cannot dispose of a swap in the ordinary course 18 of business within seven days at approximately the value at which the Fund has valued the swap, the Fund will treat the swap as illiquid and subject to the Fund’s overall limit on illiquid investments discussed below. Straddles and Strangles.In a straddle transaction, the Fund either buys a call and a put or sells a call and a put on the same security. In a strangle transaction, the Fund purchases and sells a call or a put. The Fund will sell a straddle when the Adviser believes the price of a security will be stable. The Fund will receive a premium on the sale of the put and the call. A spread permits the Fund to make a hedged investment that the price of a security will increase or decline. Entering into such transactions requires the Fund to buy and/or write more than one option simultaneously.As a result, the Fund’s ability to enter into such transactions and to liquidate its positions when necessary or deemed advisable may be more limited than if the Fund were to buy or sell a single option. Similarly, costs incurred by the Fund in connection with these transactions will in many cases be greater than if the Fund were to buy or sell a single option. Derivatives Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies.Gains or losses involving derivative instruments may be substantial, because a relatively small price movement in the underlying securities, instrument, currency or index may result in a substantial gain or loss for the Fund. Risks of Hedging Strategies.The Fund may engage in hedging activities.In connection with hedging strategies, the Adviser may cause the Fund to utilize a variety of financial instruments, including index futures contracts and options on futures contracts.Hedging generally is used to mitigate the risk of particular price movements in one or more securities that the Fund owns or intends to acquire.Hedging instruments on stock indices generally are used to hedge against price movements in broad equity market sectors in which the Fund has invested or expects to invest.Hedging strategies, if successful, can reduce the risk of loss by wholly or partially offsetting the negative effect of unfavorable price movements in the investments being hedged.However, hedging strategies can reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the hedged investments.Further, hedging with an index that does not one hundred percent mirror a portfolio introduces the risk of losing money on the hedge as well as on the underlying position.A hedging position taken at the wrong time could have an adverse impact on the Fund’s performance.The Fund’s ability to use hedging instruments may be limited by tax considerations.The use of hedging instruments is subject to regulations of the SEC, the several options and futures exchanges upon which they are traded, the CFTC and various state regulatory authorities. Segregated Assets.The Fund will comply with SEC guidelines with respect to coverage of certain strategies and, if the guidelines require, it will set aside on its books and records, cash, liquid securities and other permissible assets (“Segregated Assets”) in a segregated account with the Fund’s Custodian in the prescribed amount.The asset value, which is marked to market daily, will be at least equal to the Fund’s commitments under these transactions less any proceeds or margin on deposit. 19 G.Leverage Transactions The Fund does not intend to utilize leverage techniques. Borrowing.The Fund may borrow money from a bank in amounts up to 33 1/3% of total assets at the time of borrowing to, among other things, finance the purchase of securities for its portfolio. In the event that the Fund’s borrowings exceed 33 1/3% of the Fund’s total assets, the Fund shall reduce the amount of its borrowings, within 3 days (excluding Sundays and holidays) in order to reduce borrowings to no more than 33 1/3% of total assets. The Fund is seeking toobtain in a single committed, secured line of credit with the Custodian to be used only for temporary or emergency purposes.Interest is charged on borrowings under this line of credit.The Fund also pays an annual commitment fee. Entering into reverse repurchase agreements and purchasing securities on a when-issued, delayed delivery or forward delivery basis are not subject to this limitation. A reverse repurchase agreement is a transaction in which the Fund sells securities to a bank or securities dealer and simultaneously commits to repurchase the securities from the bank or dealer at an agreed upon date and at a price reflecting a market rate of interest unrelated to the sold securities.An investment of the Fund’s assets in reverse repurchase agreements will increase the volatility of that Fund’s NAV.A counterparty to a reverse repurchase agreement must be a primary dealer that reports to the Federal Reserve Bank of New York or one of the largest 100 commercial banks in the United States. Securities Lending.The Fund may lend portfolio securities in an amount up to 20% of its total assets to brokers, dealers and other financial institutions.In a portfolio securities lending transaction, the Fund receives from the borrower an amount equal to the interest paid or the dividends declared on the loaned securities during the term of the loan as well as the interest on the collateral securities, less any fees (such as finders or administrative fees) the Fund pays in arranging the loan.The Fund may share the interest it receives on the collateral securities with the borrower.The terms of the Fund’s loans permit the Fund to reacquire loaned securities on five business days’ notice or in time to vote on any important matter.Loans are subject to termination at the option of the Fund or the borrower at any time, and the borrowed securities must be returned when the loan is terminated.The Fund may pay fees to arrange for securities loans. Repurchase/Reverse Repurchase Agreements.The Fund may enter into repurchase agreements that are transactions in which the Fund purchases a security and simultaneously agrees to resell that security to the seller at an agreed upon price on an agreed upon future date, normally, one to seven days later.Entering into repurchase agreements is subject to the same percentage limitation as borrowing.If the Fund enters into a repurchase agreement, it will maintain possession of the purchased securities and any underlying collateral.Securities loans and repurchase agreements must be continuously collateralized and the collateral must have market value at least equal to the value of the Fund’s loaned securities, plus accrued interest or, in the case of repurchase agreements, equal to the repurchase price of the securities, plus accrued interest. 20 The Fund may enter into reverse repurchase agreements that are transactions in which the Fund would sell portfolio securities to financial institutions such as banks and broker-dealers, and agree to repurchase the securities at a mutually agreed-upon date and price.At the time the Fund enters into a reverse repurchase agreement, it will place in a segregated custodial account assets such as U.S. Government securities or other liquid securities consistent with the Fund's investment restrictions having a value equal to the repurchase price (including accrued interest), and will subsequently continually monitor the account to ensure that such equivalent value is maintained at all times.Reverse repurchase agreements involve the risk that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase the securities.Reverse repurchase agreements are considered to be borrowings by the Fund under the 1940 Act. H.Illiquid and Restricted Securities The Fund may invest in illiquid and restricted securities.The term “illiquid securities” means securities that cannot be disposed of within seven days in the ordinary course of business at approximately the amount at which the Fund has valued the securities.Illiquid securities include: (i) repurchase agreements not entitling the holder to payment of principal within seven days; (ii) securities which are not readily marketable; and (iii) securities subject to contractual or legal restrictions on resale because they have not been registered under the 1933 Act (“restricted securities”).The Fund will not invest more than 15% of its net assets in illiquid securities. Rule 144A Securities, which are restricted securities, may be less liquid investments than registered securities because such securities may not be readily marketable in broad public markets.A Rule 144A restricted security carries the risk that the Fund may not be able to sell the security when the portfolio manager considers it desirable to do so or that the Fund may have to sell the security at a lower price than that which would be available if the security were more liquid.In addition, transaction costs may be higher for 144A securities than for more liquid securities.Although there is a substantial institutional market for Rule 144A securities, it is not possible to predict exactly how the market for Rule 144A securities will develop.A restricted security which when purchased was liquid in the institutional markets may subsequently become illiquid. Limitations on resale may have an adverse effect on the marketability of a security and the Fund also might have to register a restricted security in order to dispose of it, resulting in expense and delay.The Fund might not be able to dispose of restricted or illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests.There can be no assurance that a liquid market will exist for any security at any particular time.Any security, including securities determined by the Adviser to be liquid, can become illiquid. Determination of Liquidity.The Board has delegated the function of making determinations whether specific securities are liquid or illiquid to the Adviser, pursuant to guidelines approved by the Board.The Adviser determines and monitors the liquidity of Fund assets under management and reports periodically on its decisions to the Board.The Adviser takes into account a number of factors in reaching liquidity decisions, including but not limited to:(i) the frequency of trades and quotations for the security; (ii) the number of dealers willing to purchase or sell the security and the number of other potential buyers; (iii) the willingness of dealers to 21 undertake to make a market in the security; and (iv) the nature of the marketplace trades, including the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer. An institutional market has developed for certain restricted securities.Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security.If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are not illiquid. I.Exchange Traded Funds (“ETFs”) The Fund may invest in ETFs that primarily invest in debt instruments.The Fund, as a shareholder of the ETF, will bear its pro-rata portion of the ETF’s advisory fee and other expenses, in addition to its own expenses. As a shareholder, the Fund must rely on the ETF to achieve its investment objective.If the ETF fails to achieve its investment objective, the value of the Fund’s investment will decline, adversely affecting the Fund’s performance.The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although lack of liquidity in an ETF could result in it being more volatile than the underlying portfolio of securities and ETFs have management fees that increase their costs versus the costs of owning the underlying securities directly.In addition, because ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange, ETF shares potentially may trade at a discount or a premium.Investments in ETFs are also subject to brokerage and other trading costs, which could result in greater expenses to the Fund.Finally, because the value of ETF shares depends on the demand in the market, the Adviser may not be able to liquidate the Fund’s holdings at the most optimal time, adversely affecting that Fund’s performance.To the extent that the Fund invests in ETFs that invest primarily in the securities of companies located outside the United States, see the risks related to foreign securities set forth above. J.Security Ratings Information The Fund’s investments in fixed-income, preferred and convertible securities are subject to credit risk relating to the financial condition of the issuers of the securities.The Fund invests in investment grade debt securities.Investment grade means rated in the top four long-term rating categories by a rating organization, or unrated and determined by the Adviser to be of comparable quality. The lowest ratings that are investment grade for corporate bonds, including convertible bonds, are “Baa” in the case of Moody’s and “BBB” in the case of S&P and Fitch; for preferred stock the lowest ratings are “Baa” in the case of Moody’s and “BBB” in the case of S&P.Non-investment grade debt securities (commonly known as “junk bonds”) have significant speculative characteristics and generally involve greater volatility of price than investment grade securities.Unrated securities may not be as actively traded as rated securities.The Fund may retain securities whose rating has been lowered below the lowest permissible rating category (or that are unrated and determined by the Adviser to be of comparable quality to securities whose 22 rating has been lowered below the lowest permissible rating category) if the Adviser determines that retaining such security is in the best interests of the Fund.Because a downgrade often results in a reduction in the market price of the security, sale of a downgraded security may result in a loss. Moody’s, S&P and other organizations provide ratings of the credit quality of debt obligations, including convertible securities.A description of the range of ratings assigned to various types of bonds and other securities is included in Appendix A to this SAI.The Fund may use these ratings to determine whether to purchase, sell or hold a security.Ratings are general and are not absolute standards of quality.Securities with the same maturity, interest rate and rating may have different market prices.To the extent that a rating changes as a result of changes in an organization or its rating system, the Adviser will attempt to substitute comparable ratings.Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value.The rating of an issuer is a view of potential developments related to the issuer and may not necessarily reflect actual outcomes.An issuer’s current financial condition may be better or worse than a rating indicates. K.Non-Diversified Fund A “non-diversified” fund may invest a larger portion of its assets in the securities of a single issuer compared with that of a diversified fund.An investment in one of the non-diversified Funds entails greater risk than an investment in a diversified fund because of the Fund’s greater exposure to the risks associated with individual issuers: a higher percentage of investments among fewer issuers may result in greater volatility of the total market value of the Fund’s portfolio; and economic, political or regulatory developments may have a greater impact on the value of the Fund’s portfolio than would be the case if the portfolio were diversified among more issuers. L.Market Turbulence The greatest risk of investing in a mutual fund is that its returns will fluctuate and you could lose money.Turbulence in the financial sector may result in an unusually high degree of volatility in the financial markets.Both domestic and foreign equity markets have experienced significant volatility and turmoil, with issuers that have exposure to the real estate, mortgage and credit markets particularly affected.It is uncertain whether or for how long these conditions could occur. Reduced liquidity in credit and fixed-income markets may adversely affect many issuers worldwide.This reduced liquidity may result in less money being available to purchase raw materials, goods and services from emerging markets, which may, in turn, bring down the prices of these economic staples.It may also result in emerging market issuers having more difficulty obtaining financing, which may, in turn, cause a decline in their stock prices.These events and possible market turbulence may have an adverse effect onthe Fund. 23 Investment Limitations The Trust, on behalf of the Fund, has adopted the following investment policies which are fundamental policies that may not be changed without the affirmative vote of a majority of the outstanding voting securities of the Fund, as defined by the 1940 Act.As defined by the 1940 Act, a “vote of a majority of the outstanding voting securities of the Fund” means the affirmative vote of the lesser of (i) more than 50% of the outstanding shares of the Fund or (ii) 67% or more of the shares present at a meeting, if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The Fund’s investment objective is a non-fundamental policy.Non-fundamental policies may be changed by the Board without shareholder approval. For purposes of the following limitations, all percentage limitations apply immediately after a purchase or initial investment.Except with respect to borrowing money, if a percentage limitation is adhered to at the time of the investment, a later increase or decrease in the percentage resulting from any change in value or net assets will not result in a violation of such restrictions.If at any time the Fund’s borrowings exceed its limitations due to a decline in net assets, such borrowings will be reduced promptly to the extent necessary to comply with the limitation. 1.Borrowing Money The Fund may not borrow money, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 2.Concentration The Fund may not purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, 25% or more of the Fund’s total assets would be invested in the securities of companies whose principal business activities are in the same industry. 3.Underwriting Activities The Fund may not underwrite securities issued by others, except to the extent that the Fund may be considered an underwriter within the meaning of the 1933 Act in the disposition of restricted securities or other investment company securities. 4.Making Loans The Fund may not make loans, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 24 5.Purchases and Sales of Real Estate The Fund may not purchase or sell real estate, except that, to the extent permitted by applicable law, the Fund may (a) invest in securities or other instruments directly secured by real estate, and (b) invest in securities or other instruments issued by issuers that invest in real estate. 6.Purchases and Sales of Commodities The Fund may not purchase or sell commodities or commodity contracts unless acquired as a result of ownership of securities or other instruments issued by persons that purchase or sell commodities or commodities contracts; but this shall not prevent the Fund from purchasing, selling and entering into financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), and options on financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), warrants, swaps, forward contracts, foreign currency spot and forward contracts and other financial instruments. 7.Issuance of Senior Securities The Fund may not issue senior securities, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. 8.Diversification The Fund has elected to operate as a “non-diversified” fund, as such term is defined in the 1940 Act. 25 Board of Trustees, Management and Service Providers A.Board of Trustees The Trust is governed by its Board of Trustees.The Board is responsible for and oversees the overall management and operations of the Trust and the Fund, which includes the general oversight and review of the Fund’s investment activities, in accordance with federal law, Delaware law and the stated policies of the Fund.The Board oversees the Trust’s officers and service providers, including the Adviser, who is responsible for the management of the day-to-day operations of the Fund based on policies and agreements reviewed and approved by the Board.In carrying out these responsibilities, the Board regularly interacts with and receives reports from senior personnel of service providers and the Trust’s Chief Compliance Officer (“CCO”).The Board also is assisted by the Trust’s independent auditor (who reports directly to the Trust’s Audit Committee), independent counsel and other experts as appropriate, all of whom are selected by the Board. Board Structure and Related Matters.Board members who are Independent Trustees constitute at least two-thirds of the Board.J. Michael Parish, an Independent Trustee, serves as Independent Chair of the Board.The Independent Chair’s responsibilities include: setting an agenda for each meeting of the Board; presiding at all meetings of the Board and Independent Trustees; and serving as a liaison with other Trustees, the Trust’s officers, other management personnel and counsel to the Fund.The Independent Chair shall perform such other duties as the Board may from time to time determine. The Trustees discharge their responsibilities collectively as a Board, as well as through Board committees, each of which operates pursuant to a charter or procedures approved by the Board that delineates the specific responsibilities of that committee.The Board has established four standing committees: the Audit Committee, the Nominating Committee, the Valuation Committee and the Qualified Legal Compliance Committee.The members and responsibilities of each Board committee are summarized below. The Board periodically evaluates its structure and composition as well as various aspects of its operations.The Board believes that its leadership structure, including its Independent Chair position and its committees, is appropriate for the Trust in light of, among other factors, the asset size and nature of the Fund, the number of funds overseen by the Board, the arrangements for the conduct of the Fund’s operations, the number of Trustees, and the Board’s responsibilities.On an annual basis, the Board conducts a self-evaluation that considers, among other matters, whether the Board and its committees are functioning effectively and whether, given the size and composition of the Board and each if its committees, the Trustees are able to oversee effectively the number of funds in the complex. The Board holds four regularly scheduled in-person meetings and schedules four telephonic meetings each year.The Board may hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings.The Independent Trustees also hold at least one in-person meeting each year during a portion of which management is not present and may hold special meetings, as needed, either in person or by telephone. 26 The Trustees are identified in the table below, which provides information as to their principal business occupations held during the last five years and certain other information.Each Trustee serves until his or her death, resignation or removal and replacement.The address for all Trustees is c/o Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine, 04101.Each Trustee oversees twenty-three series of the Trust.Mr. John Y. Keffer is considered an interested trustee due to his affiliation with Atlantic.Mr. Keffer also is an independent director of the Wintergreen Fund, Inc., another registered open-end investment company. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Independent Trustees J. Michael Parish Born: 1943 Chairman of the Board; Trustee; Chairman, Nominating Committee and Qualified Legal Compliance Committee Since 1989 (Chairman since 2004) Retired since 2003. Costas Azariadis Born: 1943 Trustee; Chairman, Valuation Committee Since 1989 Professor of Economics, Washington University since 2006; Professor of Economics, University of California-Los Angeles 1992-2006. James C. Cheng Born: 1942 Trustee; Chairman, Audit Committee Since 1989 President, Technology Marketing Associates (marketing company for small- and medium-sized businesses in New England) since 1991. Interested Trustee John Y. Keffer(1) Born: 1942 Trustee; Vice Chairman Since 1989 Chairman, Atlantic since 2008; President, Forum Foundation (a charitable organization) since 2005; President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) since 1997. (1)Since 1997, John Y. Keffer has been president and owner of Forum Trust, LLC.Prior to January 1, 2010, Atlantic was a wholly owned subsidiary of Forum Trust, LLC. Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corp., a Delaware corporation that is wholly owned by Mr. Keffer. In addition to the information set forth in the table above, each Trustee possesses other relevant qualifications, experience, attributes or skills.The following provides additional information about these qualifications and experience. 27 J. Michael Parish:Mr. Parish has experience as a business attorney and long-time member of a law firm; service on the board of the foundation Hackensack Riverkeeper, Inc., and a private university; and multiple years of service as a Trustee and as Independent Chair.Mr. Parish also served as a Trustee of Monarch Funds, a Massachusetts business trust and open-end management investment company, from 2003 to 2009. Costas Azariadis:Mr. Azariadis has extensive experience with finance and economics, having served as a professor of economics at various top universities and a member of the various committees of the governing body of universities; and multiple years of service as a Trustee.Mr. Azariadis also served as a Trustee of Monarch Funds from 2003 to 2009. James C. Cheng:Mr. Cheng has organizational experience as chairman and chief executive officer of a private marketing company; experience as a co-founder of an information technology firm; experience as a consultant; and multiple years of service as a Trustee.Mr. Cheng also served as a Trustee of Monarch Funds from 2003 to 2009. John Y. Keffer:Mr. Keffer has extensive experience in the investment management industry, including organizational experience as chairman and chief executive officer of a fund service provider; and multiple years of service as a Trustee.Mr. Keffer also served as a Trustee of Monarch Funds from 2003 to 2009 and continues to serve as an independent director of Wintergreen Fund, Inc., another open-end managementinvestment company. Risk Oversight.Consistent with its responsibility for oversight of the Trust and the Fund, the Board oversees the management of risks relating to the administration and operation of the Trust and the Fund.The Adviser, as part of its responsibilities for the day-to-day operations of the Fund, is responsible for day-to-day risk management.The Board, in the exercise of its reasonable business judgment, also separately considers potential risks that may impact the Fund.The Board performs this risk management oversight directly and, as to certain matters, through its committees (described above) and through the Independent Trustees.The following provides an overview of the principal, but not all, aspects of the Board’s oversight of risk management for the Trust and the Fund. In general, the Fund’s risks include, among others, investment risk, valuation risk, compliance risk and operational risk.The Board has adopted, and periodically reviews, policies and procedures designed to address these and other risks to the Trust and the Fund.In addition, under the general oversight of the Board, the Adviser and other service providers have themselves adopted a variety of policies, procedures and controls designed to address particular risks.Different processes, procedures and controls are employed with respect to different types of risks.Further, the Adviser oversees and regularly monitors the investments, operations and compliance of the Fund’s investments. The Board also oversees risk management for the Trust and the Fund through review of regular reports, presentations and other information from officers of the Trust and other persons.Senior officers of the Trust, senior officers of the Adviser and the Trust’s CCO regularly report to the Board on a range of matters, including those relating to risk management.In this regard, the Board periodically receives reports regarding other service providers to the Trust, either directly or through the CCO.On at least a quarterly basis, the Independent Trustees meet with the CCO 28 to discuss matters relating to the Fund’s compliance program.Further, at least annually, the Board receives a report from the CCO regarding the effectiveness of the Fund’s compliance program. The Board also regularly receives reports from the Adviser with respect to the investments and securities trading of the Fund.For example, typically, the Board receives reports, presentations and other information from the Adviser on at least an annual basis in connection with the Board’s consideration of the renewal of the Fund’s advisory agreement with the Adviser.Also, if applicable, the Board receives reports from the Adviser and other service providers in connection with the Board’s consideration of the renewal of any distribution plan of the Fund under Rule 12b-1 under the 1940 Act.Senior officers of the Trust and senior officers of the Adviser also report regularly to the Valuation and Audit Committees on valuation matters, internal controls and accounting and financial reporting policies and practices.In addition, the Audit Committee receives regular reports from the Trust’s independent auditors on internal control and financial reporting matters. Trustee Ownership in the Fund and Other Series of the Trust. Trustees Dollar Range of Beneficial Ownership in the Fund as of December 31, 2010(1) Aggregate Dollar Range of Ownership as of December 31, 2010 in all Registered Investment Companies Overseen by Trustee in the Trust Independent Trustees Costas Azariadis None None James C. Cheng None None J. Michael Parish None Over $100,000 Interested Trustee John Y. Keffer None $10,001-$50,000 (1) Since the Fund commenced operations after December 31, 2010, the Trustees did not own any shares of the Fund prior to December 31, 2010. B.Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business.As of the date of this SAI, the officers of the Trust, their ages, their business address and their principal occupations during the past five years are as set forth below.Unless otherwise indicated, the address of each Officer is c/o Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Stacey E. Hong Born: 1966 President; Principal Executive Officer Since 2008 President, Atlantic since 2008; Director, Consulting Services, Foreside Fund Services, 2007; Elder Care, 2005-2006; Director, Fund Accounting, Citigroup 2003-2005. 29 Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Manager, Atlantic since 2008; Section Manager/Vice President, Enterprise Support Services, Citigroup, 2003-2008. David Faherty Born: 1970 Vice President Since 2009 Senior Counsel, Atlantic since 2009; Vice President, Citi Fund Services Ohio, Inc., 2007-2009; Associate Counsel, Investors Bank & Trust Co. 2006-2007; FDIC, 2005. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Manager, Atlantic since 2008; Vice President, Citigroup, 2003-2008. Joshua LaPan Born: 1973 Vice President Since 2009 Manager, Atlantic since 2008; Vice President, Citigroup, 2003-2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008; Vice President, Citigroup, 2005-2008. Lina Bhatnagar Born: 1971 Secretary Since 2008 Senior Administration Specialist, Atlantic since 2008; Regulatory Administration Specialist, Citigroup, 2006-2008. C.Ownership of Securities of the Adviser and Related Companies As of June 30, 2011, no Independent Trustee (or any of his immediate family members) owned beneficially or of record securities of any Trust investment adviser, its principal underwriter, or any person (other than a registered investment company) directly or indirectly, controlling, controlled by or under common control with any Trust investment adviser or principal underwriter. D.Information Concerning Trust Committees Audit Committee.The Trust’s Audit Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Audit Committee assists the Board in fulfilling its responsibility for oversight of the quality and integrity of the accounting, auditing and financial reporting practices of the Trust.It is directly responsible for the appointment, termination, compensation and oversight of work of the independent registered public accountants to the Trust.In so doing, the Committee reviews the methods, scope and results of the audits and audit fees charged, and reviews the Trust’s internal accounting procedures and controls. During the fiscal year ended April 30, 2011, the Audit Committee met fourtimes. 30 Nominating Committee.The Trust’s Nominating Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Nominating Committee is charged with the duty of nominating all Trustees and committee members, and presenting these nominations to the Board.The Nominating Committee will not consider any nominees for Trustee recommended by security holders.During the fiscal year ended April 30, 2011, the Nominating Committee did not meet. Valuation Committee.The Trust’s Valuation Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, Keffer, or Parish, the President or the Treasurer, a representative of the Fund Accountant and, if needed, a portfolio manager or a senior representative of the investment advisers to the Trust series holding securities that require fair valuation.Pursuant to the Trust’s Pricing and Valuation Procedures, the Valuation Committee oversees the pricing of the Fund’s shares and the activities of the Fund Accountant and the Adviser in connection with the valuation of the Fund’s portfolio securities; selects from time to time, subject to approval by the Board, independent pricing services to provide a market value or fair value of any portfolio security approved by the Board; makes and monitors fair value determinations pursuant to these Procedures; and carries out any other supervisory functions delegated to it by the Board relating to the valuation of Fund portfolio securities.During the fiscal year ended April 30, 2011, the Valuation Committee met 157 times. Qualified Legal Compliance Committee. The Qualified Legal Compliance Committee (the “QLCC’), which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of theIndependent Trustees.The QLCC evaluates and recommends resolutions to reports from attorneys servicing the Trust regarding evidence of material violations of applicable federal and state law or the breach of fiduciary duties under applicable federal and state law by the Trust or an employee or agent of the Trust.During the fiscal year ended April 30, 2011, the QLCC did not meet. E.Compensation of Trustees and Officers Each Trustee is paid an annual fee of $45,000 for service to the Trust.The Chairman of the Board is paid an annual fee of $66,000.In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust.The Trustees and Chairman may receive additional fees for special Board meetings.Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings.No officer of the Trust is compensated by the Trust, but officers are reimbursed for travel and related expenses incurred in attending Board meetings held outside of Portland, Maine. 31 The following table sets forth the estimated compensation that will be earned by each Trustee for the fiscal year ending April 30, 2012. Trustee Compensation from the Fund* Pension or Retirement Benefits Total Compensation from Trust John Y. Keffer $0 N/A $0 Costas Azariadis N/A James C. Cheng N/A J. Michael Parish N/A *The Fund has not commenced operations as of the date of this SAI.Accordingly, this table shows the estimated compensation for the fiscal period May 1, 2011 through April 30, 2012. F.Investment Adviser Services of Adviser.The Adviser serves as investment adviser to the Fund pursuant to an investment advisory agreement with the Trust (the “Advisory Agreement”).Under the Advisory Agreement, the Adviser furnishes, at its own expense, all services, facilities and personnel necessary in connection with managing the Fund’s investments and effecting portfolio transactions for the Fund.The Adviser may compensate brokers or other service providers (“Financial Intermediaries”) out of its own assets, and not as additional charges to the Fund, in connection with the sale and distribution of shares of the Fund and/or servicing of these shares. Ownership of Adviser.The Adviser is a wholly-owned subsidiary of ICICI Securities Ltd., India, which is a wholly owned subsidiary of ICICI Bank Ltd., which is the second largest bank in India. Information Concerning Accounts Managed by the Portfolio Managers. The following table provides information regarding other accounts managed by the portfolio managers as of June 30, 2011. Name of Portfolio Manager Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based Registered Investment Companies Other Pooled Investment Vehicles Other accounts Registered Investment Companies Other Pooled Investment Vehicles Other accounts Vinay Sharma 0
